
	

113 HR 2260 IH: Crop Insurance Accountability Act of 2013
U.S. House of Representatives
2013-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2260
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2013
			Mr. Thompson of
			 California (for himself and Mr.
			 Fortenberry) introduced the following bill; which was referred to
			 the Committee on
			 Agriculture
		
		A BILL
		To amend the Food Security Act of 1985 to ensure basic
		  conservation measures are implemented by farmers who receive Federal crop
		  insurance premium assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Crop Insurance Accountability Act of
			 2013.
		2.Highly erodible
			 land and wetland conservation for crop insurance
			(a)Highly erodible
			 land program ineligibility
				(1)In
			 generalSection 1211(a)(1) of the Food Security Act of 1985 (16
			 U.S.C. 3811(a)(1)) is amended—
					(A)in subparagraph
			 (C), by striking or at the end;
					(B)in subparagraph
			 (D), by adding or at the end; and
					(C)by adding at the
			 end the following:
						
							(E)any portion of the
				premium paid by the Federal Crop Insurance Corporation for a policy or plan of
				insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.), on the
				condition that if a person is determined to have committed a violation under
				this subsection during a crop year, ineligibility under this subparagraph
				shall—
								(i)only apply to
				reinsurance years subsequent to the date of final determination of a violation,
				including all administrative appeals; and
								(ii)not apply to the
				existing reinsurance year or any reinsurance year prior to the date of final
				determination.
								.
					(2)ExemptionsSection
			 1212(a)(2) of the Food Security Act of 1985 (16 U.S.C. 3812(a)(2)) is
			 amended—
					(A)in the first
			 sentence, by striking (2) If, and inserting the
			 following:
						
							(2)Eligibility
				based on compliance with conservation plan
								(A)In
				generalIf,
								;
					(B)in the second
			 sentence, by striking In carrying and inserting the
			 following:
						
							(B)Minimization of
				documentationIn carrying
							;
				and
					(C)by adding at the
			 end the following:
						
							(C)Crop
				insurance
								(i)In
				generalNotwithstanding section 1211(a)—
									(I)in the case of a
				person that is subject to section 1211 for the first time after May 1, 2013,
				due to the amendment made by section 2(a) of the
				Crop Insurance Accountability Act of
				2013, any person who produces an agricultural commodity on the
				land that is the basis of the payments described in section 1211(a)(1)(E) shall
				have 5 reinsurance years after the date on which such payments become subject
				to section 1211 to develop and comply with an approved conservation plan so as
				to maintain eligibility for such payments; and
									(II)in the case of a
				person that the Secretary determines would have been in violation of section
				1211(a) if the person had continued participation in the programs requiring
				compliance at any time after the date of enactment of the Food, Conservation,
				and Energy Act of 2008 (7 U.S.C. 8701 et seq.) and is currently in violation of
				section 1211(a), the person shall have 2 reinsurance years after the date on
				which the payments described in section 1211(a)(1)(E) become subject to section
				1211 to develop and comply with an approved conservation plan, as determined by
				the Secretary, so as to maintain eligibility for such payments.
									(ii)Certification
									(I)In
				generalBeginning with the first full reinsurance year
				immediately following the date of enactment of this subparagraph, all persons
				seeking eligibility for the payment of a portion of the premium paid by the
				Federal Crop Insurance Corporation for a policy or plan of insurance under the
				Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) shall provide certification
				of compliance with section 1211(a), as determined by the Secretary.
									(II)Timely
				evaluationThe Secretary shall evaluate the certification in a
				timely manner and—
										(aa)a
				person who has properly complied with certification shall be held harmless with
				regard to eligibility during the period of evaluation; and
										(bb)if
				the Secretary fails to evaluate the certification in a timely manner and the
				person is subsequently found to be in violation of section 1211(a),
				ineligibility shall not apply to the person for that violation.
										(III)Equitable
				contribution
										(aa)In
				generalIf a person fails to provide certification of compliance
				to the Secretary as required and is subsequently found in violation of section
				1211(a), the Secretary shall determine the amount of an equitable contribution
				to conservation in accordance with section 1241(e) by the person for the
				violation.
										(bb)LimitationThe
				contribution shall not exceed the total of the portion of the premium paid by
				the Federal Crop Insurance Corporation for a policy or plan of insurance for
				all years the person is determined to have been in violation subsequent to the
				date on which certification was first required under this
				clause.
										.
					(b)Wetland
			 conservation program ineligibilitySection 1221 of the Food
			 Security Act of 1985 (16 U.S.C. 3821) is amended—
				(1)in subsection (b),
			 by adding at the end the following:
					
						(4)Crop
				insurance
							(A)In
				generalExcept as provided in this paragraph, a person subject to
				a final determination, including all administrative appeals, of a violation of
				subsection (c) shall have 1 reinsurance year to initiate a conservation plan to
				remedy the violation, as determined by the Secretary, before becoming
				ineligible under that subsection in the following reinsurance year to receive
				any payment of any portion of the premium paid by the Federal Crop Insurance
				Corporation for a policy or plan of insurance under the Federal Crop Insurance
				Act (7 U.S.C. 1501 et seq.).
							(B)ApplicabilityIn
				the case of a person that is subject to this subsection or subsection (d) for
				the first time due to the amendment made by section 2(b) of the
				Crop Insurance Accountability Act of
				2013, the person shall have 2 reinsurance years after the date of
				final determination, including all administrative appeals, to take such steps
				as the Secretary determines appropriate to remedy or mitigate the violation in
				accordance with subsection (c).
							(C)Good
				faithIf the Secretary determines that a person subject to a
				final determination, including all administrative appeals, of a violation of
				subsection (c) acted in good faith and without intent to violate this section
				as described in section 1222(h), the Secretary shall give the person 1
				reinsurance year to begin mitigation, restoration, or such other steps as are
				determined necessary by the Secretary.
							(D)Tenant
				relief
								(i)In
				generalIf a tenant is determined to be ineligible for payments
				and other benefits under this section, the Secretary may limit the
				ineligibility only to the farm that is the basis for the ineligibility
				determination if the tenant has established, to the satisfaction of the
				Secretary that—
									(I)the tenant has
				made a good faith effort to meet the requirements of this section, including
				enlisting the assistance of the Secretary to obtain a reasonable conservation
				plan for restoration or mitigation for the farm;
									(II)the landlord on
				the farm refuses to comply with the plan on the farm; and
									(III)the Secretary
				determines that the lack of compliance is not a part of a scheme or device to
				avoid the compliance.
									(ii)ReportThe
				Secretary shall provide an annual report to the Committee on Agriculture of the
				House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate concerning the ineligibility determinations limited
				during the previous 12-month period under this subparagraph.
								(E)Certification
								(i)In
				generalBeginning with the first full reinsurance year
				immediately following the date of enactment of this paragraph, all persons
				seeking eligibility for the payment of a portion of the premium paid by the
				Federal Crop Insurance Corporation for a policy or plan of insurance under the
				Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) shall provide certification
				of compliance with this section as determined by the Secretary.
								(ii)Timely
				evaluationThe Secretary shall evaluate the certification in a
				timely manner and—
									(I)a person who has
				properly complied with certification shall be held harmless with regard to
				eligibility during the period of evaluation; and
									(II)if the Secretary
				fails to evaluate the certification in a timely manner and the person is
				subsequently found to be in violation of subsection (c), ineligibility shall
				not apply to the person for that violation.
									(iii)Equitable
				contribution
									(I)In
				generalIf a person fails to provide certification of compliance
				to the Secretary as required and is subsequently found in violation of
				subsection (c), the Secretary shall determine the amount of an equitable
				contribution to conservation in accordance with section 1241(e) by the person
				for the violation.
									(II)LimitationThe
				contribution shall not exceed the total of the portion of the premium paid by
				the Federal Crop Insurance Corporation for a policy or plan of insurance for
				all years the person is determined to have been in violation subsequent to the
				date on which certification was first required under this
				subparagraph.
									;
				
				(2)by redesignating
			 subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively;
			 and
				(3)by inserting after
			 subsection (b) the following:
					
						(c)Ineligibility
				for crop insurance premium assistance
							(1)In
				generalIf a person is determined to have committed a violation
				under subsection (a) or (d) during a crop year, the person shall be ineligible
				to receive any payment of any portion of the premium paid by the Federal Crop
				Insurance Corporation for a policy or plan of insurance under the Federal Crop
				Insurance Act (7 U.S.C. 1501 et seq.).
							(2)ApplicabilityIneligibility
				under this subsection shall—
								(A)only apply to
				reinsurance years subsequent to the date of final determination of a violation,
				including all administrative appeals; and
								(B)not apply
				to—
									(i)the existing
				reinsurance year; or
									(ii)any reinsurance
				year prior to the date of final determination.
									(3)Date of
				conversionNotwithstanding subsection (d), ineligibility for crop
				insurance premium assistance shall apply as follows:
								(A)In the case of
				wetland that the Secretary determines was converted after the date of enactment
				of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8701 et seq.) but
				on or before May 1, 2013, and continues to be in violation, the person shall
				have 2 reinsurance years after the date on which this subsection applies, to
				begin the mitigation process, as determined by the Secretary.
								(B)In the case of
				wetland that the Secretary determines was converted after May 1, 2013—
									(i)subject to clause
				(ii), the person shall be ineligible to receive crop insurance premium
				subsidies in subsequent reinsurance years unless section 1222(b) applies;
				and
									(ii)for any violation
				that the Secretary determines impacts less than 5 acres of the entire farm, the
				person may pay a contribution in accordance with section 1241(e) in an amount
				equal to 150 percent of the cost of mitigation, as determined by the Secretary,
				for wetland restoration in lieu of ineligibility to receive crop insurance
				premium assistance.
									(C)In the case of a
				wetland that the Secretary determines was converted prior to the date of
				enactment of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8701 et
				seq.), ineligibility under this subsection shall not apply.
								(D)In the case of an
				agricultural commodity for which an individual policy or plan of insurance is
				available for the first time to the person after the date of enactment of the
				Crop Insurance Accountability Act of
				2013—
									(i)ineligibility
				shall apply only to conversions that take place after the date on which the
				policy or plan of insurance first becomes available to the person; and
									(ii)the person shall
				take such steps as the Secretary determines appropriate to mitigate any prior
				conversion in a timely manner but not to exceed 2 calendar years.
									(4)Certification
								(A)In
				generalIn enforcing eligibility under this subsection, the
				Secretary shall use existing processes and procedures for certifying
				compliance.
								(B)ResponsibilityThe
				Secretary, acting through the agencies of the Department of Agriculture, shall
				be solely responsible for determining whether a producer is eligible to receive
				crop insurance premium subsidies in accordance with this subsection.
								(C)LimitationThe
				Secretary shall ensure that no agent, approved insurance provider, or employee
				or contractor of an agency or approved insurance provider, bears responsibility
				or liability for the eligibility of an insured producer under this subsection,
				other than in cases of misrepresentation, fraud, or a scheme or device to avoid
				compliance.
								.
				3.Technical
			 assistanceSection 1241(b) of
			 the Food Security Act of 1985 (16 U.S.C. 3841(b)) is amended to read as
			 follows:
			
				(b)Technical
				assistance
					(1)In
				generalEffective for fiscal
				year 2005 and each subsequent fiscal year, Commodity Credit Corporation funds
				made available for each of the programs specified in paragraphs (1) through (7)
				of subsection (a)—
						(A)shall be available
				for the provision of technical assistance for the programs for which funds are
				made available, as necessary to implement the programs effectively; and
						(B)shall not be
				available for the provision of technical assistance for conservation programs
				specified in subsection (a) other than the program for which the funds were
				made available.
						(2)Priority
						(A)In
				generalIn the delivery of technical assistance under the Soil
				Conservation and Domestic Allotment Act (16 U.S.C. 590a et seq.), the Secretary
				shall give priority to producers who request technical assistance from the
				Secretary in order to comply for the first time with the requirements of
				subtitle B and subtitle C of this title as a result of the amendments made by
				section 2 of the Crop Insurance
				Accountability Act of 2013.
						(B)ReportNot
				later than 270 days after the date of enactment of the
				Crop Insurance Accountability Act of
				2013, the Secretary shall submit to the Committee on Agriculture
				of the House of Representatives and the Committee on Agriculture, Nutrition,
				and Forestry of the Senate a report regarding the extent to which the
				conservation compliance requirements contained in the amendments made by
				section 2 of the Crop Insurance
				Accountability Act of 2013 apply to and impact specialty crop
				growers, including national analysis and surveys to determine the extent of
				specialty crop acreage on highly erodible land and
				wetlands.
						.
		
